DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “fingerprint recognition module (110) configured to oscillate an ultrasonic wave…”, “decider configured to determine…” and “authenticator (150)…configured to perform authentication” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitations “fingerprint recognition module”, “decider...” and “authenticator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-3 are rejected due to their dependencies. For purpose of examining the claims of the merit, Examiner will consider processor or controller as part of the structure of the fingerprint recognition module, decider and authenticator.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. U.S. Patent Publication No. 2018/0196984 (hereinafter Ahn).
Consider claim 4, Ahn teaches a method of identifying a fake fingerprint by using impedance ([0038], finger 10 and forged fingerprint film 15 have different acoustic impedances. [0042-0043], acoustic impedance different and they are measured in time periods that are separated from each other), the method comprising: identifying an impedance value of an ultrasonic wave reflected from a finger through a driver IC (120) in a fingerprint recognition module (110) ([0038] and figure 2, different acoustic impedance and thus clear local waveform R4’ may be measured at the boundary point); and identifying a fake fingerprint (200) based on a variation in the impedance value ([0038], different acoustic impedance and thus implies variation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Du et al. U.S. Patent Publication No. 2016/0070967 (hereinafter Du).
Consider claim 1, Ahn teaches an apparatus for identifying a fake fingerprint by using impedance (Figure 6, 100. [0038], acoustic impedance), the apparatus comprising: a fingerprint recognition module (110) (Figure 6, 110 and 130) configured to oscillate an ultrasonic wave to be reflected and read the reflected ultrasonic wave ([0049], ultrasonic wave), for reading a pattern of a live fingerprint or a fake fingerprint (Figure 1 and [0049-0050]); a driver integrated circuit (IC) (120) (Figure 6, 110 and 130) electrically coupled to the fingerprint recognition module (110) to measure an impedance value of the ultrasonic wave applied from the fingerprint recognition module (110) (Figure 6, 130 and 120; [0038] and [0042-0043], impedance), and configured to measure the impedance value of the ultrasonic wave [0038]; a decider (130) configured to determine whether the impedance value applied from the driver IC (120) is within a preset impedance value ([0038], finger 10 and forged fingerprint film 15 have different acoustic impedances. [0042-0043], acoustic impedance different and they are measured in time periods that are separated from each other). 
Ahn does not appear to specifically disclose a memory (140) storing actual impedance values to provide the preset impedance value to the decider (130) and enable the decider (130) to compare and determine an impedance value; and an authenticator (150) electrically coupled to the decider (130), for user authentication, and configured to perform authentication according to the impedance value compared by the decider (130).
However, in a related field of endeavor, Du teaches liveness determination (abstract) and further teaches a memory (140) ([0072], classification. [0092] memory devices) storing actual impedance values to provide the preset impedance value to the decider (130) and enable the decider (130) to compare and determine an impedance value ([0072], pattern type such as ultrasonic impedance correlations and further refers to spoof finger and real finger classification); and an authenticator (150) electrically coupled to the decider (130) (Figure 13, controller and processor 704 and 706), for user authentication, and configured to perform authentication according to the impedance value compared by the decider (130) ([0072], real and spoof finger based on classification which includes impedance correlations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide ultrasonic impedance correlations as taught by Du in order to detect real finger or spoof finger as suggested by Du in [0072].

Consider claim 2, Ahn and Du teach all the limitations of claim 1. In addition, Du teaches the decider (130) is configured to store impedance values for each user subjected to fingerprint authentication in the memory (140) ([0072], classification include pattern types and further refer to ultrasonic impedance correlations. Classification is used for real finger classification) and set a range for each user based on the stored impedance values ([0072], classification and thus stored).

Consider claim 3, Ahn and Du teach all the limitations of claim 1. In addition, Du teaches the memory (140) is configured to store impedance values of live fingerprints to allow setting of an impedance value range ([0072], real finger classification and ultrasonic impedance parameter).

Consider claim 6, Ahn teaches all the limitations of claim 4. In addition, Ahn teaches the fake fingerprint (200) is identified in the driver IC (120) based on an impedance value of the fake fingerprint (200) different from an impedance value of a human body ([0038] and figure 2, different acoustic impedance and thus clear local waveform R4’ may be measured at the boundary point).
Ahn does not appear to specifically disclose rubber, silicon, or gelatin.
However, Du teaches rubber, silicon, or gelatin [0072].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to identify rubber, silicon or gelation as taught by Du with the benefit that spoof finger is made of these materials as suggested in [0072].

Consider claim 7, it include the limitations of claim 1 and thus rejected by the same reasoning. In addition, Ahn teaches fake fingerprint worn on a finger into close contact with a fingerprint recognition module (Figure 2, 10, 15 and 23/22). 

Consider claim 8, it include the limitations of claim 6 and thus rejected by the same reasoning. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, as applied to claim 4 above, and further in view of Min et al. U.S. Patent Publication No. 2016/0313439 (hereinafter Min).
Consider claim 5, Ahn teaches all the limitations of claim 4. In addition, Ahn teaches the measuring of the impedance value comprises identifying the fake fingerprint (200) in the driver IC (120) based on properties including a speed decrease (Figures 2-3, R4’ takes more time than R1’ and R2’ since it has a longer travel path) and refraction (Figure 2, see travel path from 22 to 10 (R4) which refract at 15/12) formed between the epidermis of the finger and the fake fingerprint (200) (refraction at 12/15 and 10/15 which is between 10 and 15).
Ahn does not appear to specifically disclose properties caused by an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint.
However, in a related field of endeavor, Min teaches a fingerprint sensor (figure 13) and further teaches an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint (Figure 13, real finger and glove, where air is shown between finger and glove (fake fingerprint)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an air layer between finger and fake fingerprint in order to detect ridges or valleys as shown in figure 13.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Du, as applied to claim 7 above, and further in view of Min.
Consider claim 9, it includes the limitations of claim 5 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitchens, II et al. U.S. Patent Publication No. 2017/0090024 teaches detect common spoof that involves forming a fingerprint-like pattern on the outside of a sleeve that may be worn on or slipped over an actual finger as mentioned in [0090].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621